FILED
                           NOT FOR PUBLICATION
                                                                            MAY 12 2022
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


G AND G CLOSED CIRCUIT EVENTS,                   No.   21-16381
LLC,
                                                 D.C. No. 3:20-cv-07576-WHA
              Plaintiff-Appellant,

 v.                                              MEMORANDUM*

JESUS SEGURA, DBA La Selva
Taqueria, individually,

              Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                             Submitted May 10, 2022**
                               Pasadena, California

Before: McKEOWN and IKUTA, Circuit Judges, and DANIELS,*** District
Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable George B. Daniels, United States District Judge for the
Southern District of New York, sitting by designation.
      G & G Closed Circuit Events (G & G) seeks review of the district court’s

default judgment against Jesus Segura, which awarded G & G $1,400 in statutory

damages and $2,800 in enhanced damages under 47 U.S.C. § 553. We have

jurisdiction under 28 U.S.C. § 1291.

      The district court did not abuse its discretion in awarding $1,400 in statutory

damages under § 553(c)(3)(A)(ii), which permits a court to award statutory

damages between $250 and $10,000 “as the court considers just.” See Kingvision

Pay-Per-View Ltd. v. Lake Alice Bar, 168 F.3d 347, 350 (9th Cir. 1999).1 We

reject G & G’s argument that the district court erred by conflating an award of

actual damages under § 553(c)(3)(A)(i) with an award of statutory damages under

§ 553(c)(3)(A)(ii). It is not error for a district court to consider estimated actual

damages as a factor in determining the amount of statutory damages, so long as the

damages award falls within the statutorily authorized range. See Lake Alice Bar,

168 F.3d at 350; 47 U.S.C. § 553(c)(3)(A)(ii). G & G’s argument that the district

court failed to explain its rationale for its damages award is belied by the record.



      1
        Any error in holding that Segura was liable under 47 U.S.C. § 553 instead
of 47 U.S.C. § 605, was harmless because the district court’s $1,400 statutory
damages award falls within the damages range authorized by both statutes. See
§ 553(c)(3)(A)(ii) (providing for a statutory damages range between $250 and
$10,000) and § 605(e)(3)(C)(i)(II) (providing for a statutory damages range
between $1,000 and $10,000).
                                            2
      Likewise, the district court did not abuse its discretion in awarding $2,800 in

enhanced damages under § 553(c)(3)(B), which provides that a court may increase

its statutory damages award “in its discretion” by up to $50,000 if it finds that the

defendant’s conduct was “committed willfully and for purposes of commercial

advantage or private financial gain.” 47 U.S.C. § 553(c)(3)(B). Because the court

found that Segura’s conduct was willful and for commercial advantage or financial

gain, its award was constrained only by the $50,000 statutory maximum. Id. G &

G’s argument that Segura’s actions necessitate a higher statutory and enhanced

damages award is not supported by the statute or precedent. See id.; Lake Alice

Bar, 168 F.3d at 350.

      AFFIRMED.




                                           3